674 S.E.2d 417 (2009)
STATE of North Carolina
v.
Carl Douglas ST. JOHN.
No. 638P02-3.
Supreme Court of North Carolina.
February 5, 2009.
Carl Douglas St. John, Pro Se.
Anne M. Middleton, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 19th day of November 2008 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Caldwell County:
"Dismissed as Moot by order of the Court in Conference this the 5th day of February 2009."
HUDSON, J., recused.